Citation Nr: 1814744	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-18 582	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than January 6, 2007, for the grant of service connection for the right knee osteoarthritis.

2.  Entitlement to an effective date earlier than January 6, 2007, for the grant of service connection for the left knee osteoarthritis.

3.  Entitlement to an effective date earlier than May 14, 2014, for the grant of a separate evaluation for right knee instability.

4.  Entitlement to a disability evaluation in excess of 30 percent for the right shoulder disability under Diagnostic Code 5202 for impairment of the rotator cuff and humeral head.

5.  Entitlement to a disability evaluation in excess of 10 percent for the right shoulder limitation of motion.

6.  Entitlement to an effective date earlier than July 14, 2014, for the grant of the 30 percent evaluation for the right shoulder disability under Diagnostic Code 5202 for impairment of the rotator cuff and humeral head.

7.  Entitlement to an effective date earlier than July 14, 2014, for the grant of the 10 percent evaluation for the right shoulder limitation of motion.

8.  Entitlement to a disability evaluation in excess of 10 percent for right knee limitation of flexion.

9.  Entitlement to a disability evaluation in excess of 10 percent for left knee limitation of flexion.

10.  Entitlement to a disability evaluation in excess of 10 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The Veteran appellant apparently became a member of the United States Naval Reserve in late 1969, and served on active duty from March 1975 through July 1980.  She immediately thereafter became a commissioned officer of the United States Public Health Service and served from August 1, 1980 through October 1981.  The Veteran subsequently became a member of the United States Army Reserve and served on active duty from August 1996 to December 1996, and from September 2006 to January 2007; she retired from the Army Reserve in March 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing held in November 2017.  A transcript of that hearing has been associated with the record.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

The issues of entitlement to increased evaluations for the service-connected right and left knee disabilities are addressed in the REMAND portion of the decision below and those two issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2017, the Veteran withdrew her appeal as to the issue of entitlement to an effective date earlier than January 6, 2007, for the grant of service connection for the right knee osteoarthritis.

2.  In November 2017, the Veteran withdrew her appeal as to the issue of entitlement to an effective date earlier than January 6, 2007, for the grant of service connection for the left knee osteoarthritis.

3.  In November 2017, the Veteran withdrew her appeal as to the issue of entitlement to an effective date earlier than May 14, 2014, for the grant of a separate evaluation for the right knee instability.

4.  In November 2017, the Veteran withdrew her appeal as to the issue of entitlement to a disability evaluation in excess of 30 percent for the right shoulder disability under Diagnostic Code 5202 for impairment of the rotator cuff and humeral head.

5.  In November 2017, the Veteran withdrew her appeal as to the issue of entitlement to a disability evaluation in excess of 10 percent for the right shoulder limitation of motion.

6.  The Veteran submitted a claim for an increased rating for her right shoulder disability on July 14, 2014.

7.  The evidence of record reflects that the Veteran incurred massive right rotator cuff pathology on or about October 10, 2013, that resulted in impairment of the rotator cuff and humeral head.

8.  The Veteran has been assigned a 10 percent evaluation for the right shoulder limitation of motion since January 6, 2007, the date service connection was granted.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of her Substantive Appeal on the issue of entitlement to an effective date earlier than January 6, 2007, for the grant of service connection for the right knee osteoarthritis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal by the Veteran of her Substantive Appeal on the issue of entitlement to an effective date earlier than January 6, 2007, for the grant of service connection for the left knee osteoarthritis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal by the Veteran of her Substantive Appeal on the issue of entitlement to an effective date earlier than May 14, 2015, for the grant of a separate evaluation for the right knee instability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The criteria for withdrawal by the Veteran of her Substantive Appeal on the issue of entitlement to a disability evaluation in excess of 30 percent for the service-connected right shoulder disability under Diagnostic Code 5202 for impairment of the rotator cuff and humeral head have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

5.  The criteria for withdrawal by the Veteran of her Substantive Appeal on the issue of entitlement to a disability evaluation in excess of 10 percent for the service-connected right shoulder limitation of motion have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

6.  The criteria for an effective date of October 10, 2013, but no earlier, for the award of the 30 percent evaluation for the right shoulder disability under Diagnostic Code 5202 for impairment of the rotator cuff and humeral head have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

7.  The claim for an effective date earlier than July 14, 2014, for the award of the 10 percent evaluation for the right shoulder limitation of motion is moot.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

I.  Withdrawn Issues

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

During the November 2017 Board videoconference hearing, the appellant and her representative stated on the record that the issues of entitlement to an effective date earlier than January 6, 2007, for the grant of service connection for the right knee osteoarthritis; entitlement to an effective date earlier than January 6, 2007, for the grant of service connection for the left knee osteoarthritis; entitlement to an effective date earlier than May 14, 2014, for the grant of a separate evaluation for right knee instability; entitlement to a disability evaluation in excess of 30 percent for the right shoulder disability under Diagnostic Code 5202 for impairment of the rotator cuff and humeral head; and entitlement to a disability evaluation in excess of 10 percent for the right shoulder limitation of motion were being withdrawn.  Those oral statements, when transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, the Veteran's appeal for each one of those five listed issues is withdrawn.  See 38 C.F.R. § 20.204. 

As the Veteran has withdrawn her appeal as to the issues of entitlement to an effective date earlier than January 6, 2007, for the grant of service connection for the right knee osteoarthritis; entitlement to an effective date earlier than January 6, 2007, for the grant of service connection for the left knee osteoarthritis; entitlement to an effective date earlier than May 14, 2014, for the grant of a separate evaluation for right knee instability; entitlement to a disability evaluation in excess of 30 percent for the right shoulder disability under Diagnostic Code 5202 for impairment of the rotator cuff and humeral head; and entitlement to a disability evaluation in excess of 10 percent for the right shoulder limitation of motion, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to those five claims.  

Therefore, the issues of entitlement to an effective date earlier than January 6, 2007, for the grant of service connection for the right knee osteoarthritis; entitlement to an effective date earlier than January 6, 2007, for the grant of service connection for the left knee osteoarthritis; entitlement to an effective date earlier than May 14, 2014, for the grant of a separate evaluation for right knee instability; entitlement to a disability evaluation in excess of 30 percent for the right shoulder disability under Diagnostic Code 5202 for impairment of the rotator cuff and humeral head; and entitlement to a disability evaluation in excess of 10 percent for the right shoulder limitation of motion are each dismissed, without prejudice.

II.  Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

The Board has also satisfied its duty to assist.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with the claims on appeal.  The Board finds the examinations adequate, because they include a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained. 

III.  Earlier Effective Date Issues

Review of the evidence of record reveals that the Veteran was awarded service connection for a right shoulder disability in a rating decision issued in September 2007.  The Veteran was assigned an initial 10 percent evaluation for the right shoulder tendonitis based on limitation of motion of the right shoulder.  The Veteran was notified of that rating action in September 2007, but she did not initiate an appeal of that initial assignment of a 10 percent rating.  In addition, no new and material evidence was received within one year of the notice of the September 2007 rating decision.  Therefore, that rating action became final.  38 U.S.C. § 7105(b); 38 C.F.R. § 3.104.

Likewise, the December 2010 rating action that denied an increased evaluation for the service-connected right shoulder disability is also final.  The Veteran was notified of that rating action in February 2011, but she did not initiate an appeal of that denial of an increased rating for the right shoulder disability.  In addition, no new and material evidence was received within one year of the notice of the December 2010 rating decision.  

The Board notes that no collateral attack has been raised in regard to either the September 2007 rating decision or the December 2011 rating decision.  See 38 C.F.R. § 3.105.  Therefore, no increase can be assigned under any circumstances prior to February 25, 2011.

The Veteran subsequently submitted a claim for an increased rating for the service-connected right shoulder disability on July 14, 2014.  In November 2014, the RO issued a rating decision in which a separate 30 percent disability evaluation was assigned for a rotator cuff tear with glenohumeral joint instability was granted, effective from July 14, 2014.  The RO also assigned a 10 percent rating for the right shoulder based on painful motion and limitation of motion of the right shoulder pursuant to 38 C.F.R. § 4.59.  

The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  

If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2).

The assignment of an effective date turns on the date of claim and the date that it was factually ascertainable that an increase was warranted.  In this case, the Veteran has been awarded a 30 percent rating for the right shoulder under Diagnostic Code 5202 for impairment of the rotator cuff and humeral head as of July 14, 2014, the date the Veteran initiated her claim for increase.  The record contains no evidence of a claim, formal or informal, dated between February 24, 2011 and July 14, 2014.  Thus, any possible earlier effective date turns on whether an increase was factually ascertainable prior to July 14, 2014.

Here, VA treatment records document that the Veteran incurred an increase in her right shoulder symptomatology on or about October 10, 2013.  This increased symptomatology was described in December 2013 and May 2014 VA treatment records as related to a high riding humeral head suggesting a massive rotator cuff pathology.  An increase in the Veteran's level of disability was therefore factually ascertainable prior to the date of claim.  As it was factually ascertainable that an increased rating was warranted based on the additional impairment of the right rotator cuff and humeral head within the one-year period prior to the July 14, 2014 formal claim, an earlier effective date of October 10, 2013, but no earlier, is assignable under the laws governing the assignment of effective dates. 

The Board notes that the 10 percent disability evaluation based on limitation of motion of the right shoulder, to include painful motion of the right shoulder, has been in effect since January 6, 2007.  This is the day after the Veteran's separation from her last period of active duty and is the effective date for the grant of service connection for the right shoulder disability.  The 10 percent evaluation was assigned for the symptomatology associated with the right shoulder disability up until an additional separate rating was assigned after massive rotator cuff tear pathology affecting the humerus was documented (October 10, 2013).  Thus, as a 10 percent rating for the limitation of motion of the right shoulder has been in effect since January 6, 2007, the claim for an effective date prior to July 14, 2014 is moot.


ORDER

The Veteran's appeal as to the issue of entitlement to entitlement to an effective date earlier than January 6, 2007, for the grant of service connection for the right knee osteoarthritis  is dismissed.

The Veteran's appeal as to the issue of entitlement to an effective date earlier than January 6, 2007, for the grant of service connection for the left knee osteoarthritis is dismissed.

The Veteran's appeal as to the issue of entitlement to an effective date earlier than May 14, 2014, for the grant of a separate evaluation for the right knee instability is dismissed.

The Veteran's appeal as to the issue of entitlement to a disability evaluation in excess of 30 percent for the right shoulder disability under Diagnostic Code 5202 for impairment of the rotator cuff and humeral head is dismissed.

The Veteran's appeal as to the issue of entitlement to a disability evaluation in excess of 10 percent for the right shoulder limitation of motion with painful motion is dismissed.

An effective date of October 10, 2013, but no earlier, is granted for the assignment of the 30 percent disability evaluation under Diagnostic Code 5202 for impairment of the rotator cuff and humeral head, subject to the laws and regulations governing payment of VA compensation. 

The claim of entitlement to an effective date earlier than July 14, 2014, for the assignment of a 10 percent evaluation for the limitation of motion and painful motion of the right shoulder is dismissed as moot.


REMAND

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Following the issuance of the March 2016 Statement of the Case (SOC), the RO associated with the claims file a private medical report submitted by the appellant in May 2016.  This VA Form 21-0960M-9 included May 2016 medical examination findings relating to each knee.  Therefore, this evidence is not duplicative of the evidence that was discussed in the March 2016 SOC.  The RO subsequently transferred the Veteran's case to the Board in August 2017.

When evidence is received prior to the transfer of a case to the Board, a Supplemental Statement of the Case (SSOC) must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or for the AOJ to suspend, this requirement.  38 C.F.R. § 20.1304(c).  The RO certified the Veteran's case to the Board, in August 2017, without issuing an SSOC.  As such, the RO must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1). 

The Board also notes that a precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court) while this case was in appeal status.  In July 2016, the Court held, in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The VA examination results of record do not reflect full compliance with Correia.  Accordingly, the Board finds that a new VA examination is required.

Additionally, a review of the medical evidence of record reveals that no VA treatment records dated after January 2016 have been included in the evidence of record.  Because such records could reflect the extent and severity of the claimed knee disabilities, VA is, therefore, on notice of records that may be probative to the appellant's claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all outstanding VA treatment records should be obtained and associated with the evidence of record.

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Contact the Veteran and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated her for her service-connected right and left knees since July 2014.  After securing the necessary release(s), obtain such records.  In particular, VA treatment records dated from January 2016 onward must be obtained.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the nature, severity and extent of her current right and left knee pathology. 

The entire claims file must be reviewed, to include the Veteran's lay statements and assertions.  If the examiner does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the examiner.

All indicated tests should be accomplished and all clinical findings should be reported in detail.  All pertinent imaging results such as X-ray, CT scan and/or MRI results should be discussed.  After examining the Veteran and reviewing her claims file, the examiner must provide a comprehensive report including complete rationale for all conclusions reached.

The examiner must describe to what extent, if any, the Veteran has any right or left knee pathology or reduced function in either knee, including any associated gait impairment.  It must be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected bilateral knee disabilities.  If so, each of those limitations should be set forth in detail.

The examiner must test the range of motion of the Veteran's right and left knees.  In order to comply with the Court's precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the amount of additional loss of motion in degrees or the additional amount of functional impairment incurred on repeated use or during flare-ups.

3.  Upon receipt of the VA examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2. 

4.  Thereafter, re-adjudicate the matter of increased evaluations for the right and left knees.  This re-adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories; 38 C.F.R. §§ 4.40, 4.59, 4.71a; Esteban v. Brown, 6 Vet. App. 259 (1994); DeLuca v. Brown, 8 Vet. App. 202 (1995); Hart v. Mansfield, 21 Vet. App. 505 (2007).  This adjudication must also reflect consideration of the assignment of all relevant separate ratings pursuant to Diagnostic Codes 5256-5263. 

5.  If any benefit sought on appeal remains denied, the Veteran and her representative must be provided a Supplemental Statement of the Case (SSOC) containing notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The appellant is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the related claim(s).  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


